Citation Nr: 0639675	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  05-04 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee


THE ISSUE

Eligibility to enroll for Department of Veterans Affairs (VA) 
health care benefits.  


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 VA Veterans Heath 
Administration decision that denied an application for 
enrollment for VA healthcare benefits.  

The veteran is unrepresented in this claim.  


FINDINGS OF FACT

1.  The veteran does not have a service-connected disability 
or any special eligibility attributes to qualify him for an 
improved priority group, based on his level of income, other 
than priority category group 8. 

2.  His application for enrollment in VA's healthcare system 
was received after January 17, 2003.  


CONCLUSION OF LAW

The veteran does not meet the eligibility criteria for 
enrollment in VA's healthcare system.  38 U.S.C.A. §§ 1705, 
1710, 1721, 1722 (West 2002); 38 C.F.R. § 17.36(a) (2006); 68 
Fed. Reg. 2,670-73 (Jan. 17, 2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In the instant claim, the law, and not the evidence, is 
dispositive.  The Court has held that when the law, and not 
the underlying facts or development of the facts are 
dispositive in a matter, the VCAA can have no effect on the 
appeal.  Manning v. Principi, 16 Vet. App. 534, 542 (2002); 
Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect 
on appeal limited to interpretation of law); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where 
law, not factual evidence, is dispositive).  Therefore, the 
Board finds that no further action is necessary under the 
VCAA in this case

The veteran seeks eligibility for VA medical treatment.  He 
filed an application for eligibility on September 22, 2004.  
Currently, service connection is not in effect for any 
disability.  

To receive authorized medical care under the provisions of 
Chapter 38 of the United States Code, a veteran must be 
enrolled in the VA healthcare system.  38 U.S.C.A. § 1710; 38 
C.F.R. § 17.36(a).  A veteran may apply to be enrolled in the 
VA healthcare system at any time.  To be enrolled, a veteran 
must submit a VA Form 10-10EZ to a VA medical facility.  38 
C.F.R. § 17.36(d)(1).

However, upon receiving a completed VA Form 10-10EZ, the 
appropriate VA personnel will accept a veteran as an enrollee 
after determining if the veteran is in a priority category 
that is eligible for enrollment.  If a veteran is not found 
to be in a priority category that is eligible for enrollment, 
VA will notify the veteran that he or she is not eligible for 
enrollment.  38 C.F.R. § 17.36(d)(2).  

VA's Secretary determines which categories of veterans are 
eligible to be enrolled. See Cleland v. National College of 
Business, 435 U.S. 213, 221 (1978) (per curiam) (Congress has 
broad power to make decisions concerning how veterans 
benefits should be administered); Talon v. Brown, 999 F.2d 
514, 517 (1993) (budgetary considerations standing alone were 
a sufficient reason for Congress to exclude Filipino veterans 
from certain pension benefits).  

There are 8 possible categories for which a veteran may 
qualify.  38 C.F.R. § 17.36(b); see also 38 U.S.C.A. § 1705. 
The order of priority of enrollment for VA healthcare 
benefits is as follows:

Category (1) is for veterans who have a singular or combined 
rating of 50 percent or more based on one or more service- 
connected disabilities or unemployability.

Category (2) is for veterans with a singular or combined 
rating of 30 percent or 40 percent based on one or more 
service-connected disabilities.

Category (3) is for veterans who are former prisoners of war; 
for veterans awarded the Purple Heart; for veteran with a 
singular or combined rating of 10 percent or 20 percent based 
on one or more service-connected disabilities; for veterans 
who were discharged or released from active military service 
for a disability incurred or aggravated in the line of duty; 
veterans who receive disability compensation under 38 
U.S.C.A. § 1151; for veterans whose entitlement to disability 
compensation is suspended pursuant to 38 U.S.C.A. § 1151, but 
only to the extent that such veterans' continuing eligibility 
for that care is provided for in the judgment or settlement 
described in 38 U.S.C.A. § 1151; for veterans whose 
entitlement to disability compensation is suspended because 
of the receipt of military retired pay; and for veterans 
receiving compensation at the 10 percent rating level due to 
multiple noncompensable service-connected disabilities that 
clearly interfere with normal employability.

Category (4) is for veterans who receive increased pension 
based on their need for regular aid and attendance or by 
reason of being permanently housebound and other veterans who 
are determined to be catastrophically disabled by the Chief 
of Staff (or equivalent clinical official) at the VA facility 
where they were examined.

Category (5) is for veterans not covered by Categories (1) 
through (4) who are unable to defray the expenses of 
necessary care under 38 U.S.C.A. § 1722(a).

Category (6) is for veterans of the Mexican border period or 
of World War I; for veterans solely seeking care for a 
disorder associated with exposure to a toxic substance or 
radiation, for a disorder associated with service in the 
Southwest Asia theater of operations during the Gulf War, or 
for any illness associated with service in combat in a war 
after the Gulf War or during a period of hostility after 
November 11, 1998; and for veterans with 0 percent service- 
connected disabilities who are nevertheless compensated, 
including veterans receiving compensation for inactive 
tuberculosis.

Category (7) is for veterans who agree to pay to the United 
States the applicable co-payment determined under 38 U.S.C.A. 
§ 1710(f) and 1710(g) if their income for the previous year 
constitutes "low income" under the geographical income limits 
established by the U.S. Department of Housing and Urban 
Development for the fiscal year that ended on September 30 of 
the previous calendar year. See 42 U.S.C.A. § 1437a(b)(2).

Finally, Category (8) is for veterans not included in 
priority category 4 or 7, who are eligible for care only if 
they agree to pay to the United States the applicable co- 
payment determined under 38 U.S.C.A. § 1710(f) and 1710(g).

Veterans are placed in priority categories whether or not 
veterans in that category are eligible to be enrolled.  A 
veteran is placed in the highest priority category or 
categories for which one qualifies.  A veteran is placed in 
only one priority category, except that a veteran placed in 
priority category 6 based on a specified disorder or illness 
will also placed in priority category 7 or priority category 
8, as applicable, if the veteran has previously agreed to pay 
the applicable co-payment, for all matters not covered by 
priority category 6 . 38 C.F.R. § 17.36(d)(3)(iii).

Most importantly in this case, as of January 17, 2003, the VA 
will not enroll in the VA health care system those veterans 
who fall in priority category 8 and who either were not in an 
enrolled status on January 17, 2003, or who requested 
disenrollment after that date.  38 U.S.C.A. §§ 1710, 1721; 38 
C.F.R. § 17.36(c)(2); 68 Fed. Reg. 2,670-73 (Jan. 17, 2003).  
The need to provide VA healthcare benefits to as many 
veterans as possible within the limitations of VA's 
healthcare budget is what drives the enrollment cutoff 
deadline.  See 68 Fed. Reg. 2,670-73 (Jan. 17, 2003).

In this case, the veteran first filed an application for VA 
health benefits on September 22, 2004, which is after January 
17, 2003.  

The veteran has expressed his disagreement with VHA's denial 
of access to VA medical care benefits and with the underlying 
law and the Secretary's decision to suspend enrollment of 
veteran's after January 17, 2003.  

The veteran does not contend that he qualifies for any of the 
first seven categories under 38 C.F.R. § 17.36(b).  Also, the 
record does not indicate that the veteran has any recognized 
service-connected disability at the present time.  Moreover, 
in his VA Form 10-10EZ, application for health benefits, 
submitted on September 22, 2004, the veteran did not provide 
information about his financial status that would indicate 
that he has an annual income below both the VA national 
"means test" threshold and the "low income " threshold for 
public housing benefits set by the U.S. Department of Housing 
and Urban Development (HUD) for his locale.  Thus, he does 
not fit within priority groups 1 to 7.  Further, in the 
veteran's VA Form 9, he alleges that he has substantial 
savings which would not indicate that he falls within the 
need category.  Based on the evidence of record, the highest 
priority group that the veteran is qualified for is priority 
category 8.  Moreover, and more importantly, the VA did not 
receive the necessary application for VA health care until 
after January 17, 2003.  Regulations at 38 C.F.R. § 17.36(c) 
prohibit enrollment of priority category 8 veterans whose 
applications are received after January 17, 2003.  

Although the Board is sympathetic to the veteran's 
circumstances and contentions, the Board is bound by the 
applicable law and regulations.  38 U.S.C.A. § 7104(c) (West 
2002).  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(when the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.)  Accordingly, the claim must be 
denied.  


ORDER

The claim for eligibility for enrollment in the VA health 
care system is denied.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


